Exhibit 99.9 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated August 27, 2012 (including amendments thereto) with respect to the shares of common stock, par value $0.001 per share, of EQM Technologies & Energy, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 27, 2012 ARGENTUM INVESTMENTS, LLC By: /s/ Walter H. Barandiaran Name: Walter H. Barandiaran Title: Managing Member ARGENTUM PARTNERS II, LLC By: Argentum Investments, LLC, its Managing Member By: /s/ Walter H. Barandiaran Name: Walter H. Barandiaran Title: Managing Member ARGENTUM CAPITAL PARTNERS II, L.P. By: Argentum Partners II, LLC, its General Partner By: Argentum Investments, LLC, its Managing Member By: /s/ Walter H. Barandiaran Name: Walter H. Barandiaran Title: Managing Member B.R. ASSOCIATES, INC. By: /s/ Walter H. Barandiaran Name: Walter H. Barandiaran Title: President ARGENTUM CAPITAL PARTNERS, L.P. By: B.R. Associates, Inc., its General Partner By: /s/ Walter H. Barandiaran Name: Walter H. Barandiaran Title: President TRUST U/W ARNOLD RAYNOR FBO DANIEL RAYNOR By: /s/ Daniel Raynor Name: Daniel Raynor Title: Trustee /s/ Walter H. Barandiaran WALTER H. BARANDIARAN /s/ Daniel Raynor DANIEL RAYNOR
